Citation Nr: 1120263	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cholecystitis.

2.  Entitlement to service connection for post-operative residuals of gallbladder removal.

3.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, status-post arthroscopic surgery, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for chondromalacia of the left patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to January 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the RO that, in pertinent part, granted service connection for chondromalacia patella of the left knee and for degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body-each evaluated as 0 percent (noncompensable) disabling effective February 1, 2005.  The Veteran timely appealed for higher initial ratings.

In a December 2005 decision, the RO found a clear and unmistakable error in the evaluation of 0 percent (noncompensable) for degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body; and assigned a 10 percent disabling rating, effective February 1, 2005.

In October 2007, the RO increased the disability evaluation to 10 percent for chondromalacia patella of the left knee, effective June 29, 2007.  

Because higher evaluations are available for disabilities of each knee, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters also come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision that, in pertinent part, denied service connection for cholecystitis and for post-operative residuals of gallbladder removal.  The Veteran timely appealed.

In April 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issues of higher initial ratings for chondromalacia patella of the left knee; and for degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cholecystitis was not exhibited in service; calculi of the gallbladder were not manifested to a compensable degree within the first post-service year; and cholecystitis is not otherwise related to service.

2.  A clear preponderance of the evidence is against a finding that post-operative residuals of gallbladder removal had their onset during active duty or are otherwise related to active service. 


CONCLUSIONS OF LAW

1.  Cholecystitis was not incurred or aggravated in service; and calculi of the gallbladder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

2.  Post-operative residuals of gallbladder removal were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a December 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the April 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

The Veteran has not been afforded an examination for his claimed cholecystitis and post-operative residuals of gallbladder removal.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no credible evidence that pertinent disability had its onset in service or is otherwise associated with active duty.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if calculi of the gallbladder became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In April 2011, the Veteran testified that he had indigestion after eating fatty meals in service, and that he self-treated with over-the-counter medications.  He also testified that his symptoms on active duty included pain in the upper right abdomen.  The Veteran testified that he eventually, post-service, had a severe gallbladder attack, and was taken to the Emergency Room for treatment.  The Veteran testified that a physician then indicated that the Veteran had issues with his gallbladder from about 1999, but had just not realized what they were.  The Veteran testified that he retired from active duty in February 2005, and that the initial gallbladder attack was in January 2007.  He later had another attack, and underwent removal of the gallbladder.  The Veteran testified that a pathology report showed numerous gallstones, as large as 1.2 centimeters in diameter; and he testified that the gallstones were in place and growing while he was on active duty, but had not caused bad symptoms until after his military retirement.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

Service treatment records do not reflect any findings or complaints of gastrointestinal distress.  The Veteran was treated for a number of physical maladies in service, but there was no indication of calculi of the gallbladder.  All medical examinations conducted in active duty revealed a normal abdomen.  No gallbladder disease or gallstones or cholecystitis were found in service.

The Veteran filed a claim for VA compensation in January 2005.  He listed several physical problems, but did not mention any gastrointestinal symptoms and on VA general medical examination in September 2005, the Veteran outlined his current medical issues, but made no mention of complaints of indigestion nor any gallbladder trouble.  On examination, the Veteran's abdomen was soft, nontender, and nondistended with normoactive bowel sounds.  There was no diagnosis of gallstones or cholecystitis, or of gallbladder disease.

There is no documented evidence of calculi of the gallbladder within the first post-service year, and no basis to presume their onset in service.  

Treatment records from an Army Hospital reflect that the Veteran first presented to the emergency room with complaints of abdominal pain in January 2007.  He reported that it felt like a ball inside his abdomen, which was made worse by fatty food such as pizza and ice cream.  The Veteran also reported chest pain deep in the back between the shoulder blades, as well as radiating moderate-severe pain to the lower or mid region of the back for several hours.  Diagnoses were cholelithiasis, and cholelithiasis with bile duct calculi and cholecystitis.  Records show that the Veteran had additional episodes of right upper quadrant pain, radiating to his back, in September 2007.  In October 2007, the Veteran underwent a cholecystectomy.  No post-operative residuals of gallbladder removal are demonstrated.

The Veteran is competent to offer statements of first-hand knowledge that he suffered indigestion and episodes of right upper quadrant pain, radiating to his back, both in-service and post-service, however, his statements to this effect are not credible.  The Board does not find it likely that the Veteran exhibited symptoms of cholelithiasis in service, but did not require treatment and it was never detected on examination.  Disability manifested to a compensable degree was not detected within the first post-service year.  The Veteran filed a claim for compensation in 2005 and listed several disabilities, but did not mention gastrointestinal distress.  On a general medical examination later that year, he again listed his pressing physical problems, but made no mention of gastrointestinal distress, and examination of the abdomen was normal.  The first evidence of pertinent disability is in January 2007, after discharge, with no mention of a history of unreported symptoms prior to then.  At that time, the symptoms were of acute onset and required immediate medical attention.  It is not conceivable that the Veteran had unreported symptoms of cholelithiasis in service and continuously following active duty.  When those symptoms were first reported in January 2007, the Veteran was in the emergency room due to their severity.  The Board finds the evidence with regard to the Veteran's report of in-service of gallbladder disability, including cholelithiasis not credible.  McLendon, 20 Vet. App. at 82.  

The Veteran contends that the gallstones were in place and growing during active service, but that they did not cause any problems until after his military retirement.  As a lay person, the Veteran is not competent generally to render a probative opinion on a medical matter, such as the onset of gallstones, or of medical diagnosis or causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Gallstones are not a disease readily diagnosed by even trained clinicians without medical testing.  His claim that gallstones had their onset in service is without merit; all abdominal testing in service was within normal limits and nothing in the record suggests that gallbladder disability, including cholelithiasis manifested to a compensable degree within the first post-service year.

There is no competent evidence linking post-operative residuals of gallbladder removal to service.  While the Veteran is competent to describe indigestion and other symptoms of cholelithiasis and gallbladder disease that occurred in service, his claim is not supported by contemporaneous service treatment records reflecting treatment or diagnosis of abdominal pain or gall bladder disease during service.  

A clear preponderance of the evidence is against a finding that the Veteran has post-operative residuals of gallbladder removal that either had their onset during service or are related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for post-operative residuals of gallbladder removal is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

As noted above, the duty to assist is not invoked, where no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding that the Veteran has cholecystitis, or post-operative residuals of gallbladder removal, that either had their onset during service or are related to his active service.  Thus, service connection is not warranted.


ORDER

Service connection for cholecystitis is denied.

Service connection for post-operative residuals of gallbladder removal is denied.



REMAND

Right Knee Disability and Left Knee Disability

The Veteran contends that the service-connected degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body; and the chondromalacia patella of the left knee are more severe than currently rated, and warrant higher initial disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran was last afforded a VA examination to evaluate the severity of each of his service-connected knee disabilities in June 2007.  The examiner at that time noted ranges of motion for each knee, as well as pain as a limiting factor.  Although the examiner found no right knee instability, instability of the left knee was not addressed.  Since then, the Veteran described a worsening of the disabilities.

Private treatment records indicate that a right knee replacement was recommended in March 2011.  In April 2011, the Veteran testified that he tried cortisone injections and that he did not have any cartilage left in his right knee.  He also described incapacitating episodes.

A VA examination would be helpful in evaluating the current severity of bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for bilateral knee disability from the Peterson Air Force Base, Evans Army Clinic, and Air Force Academy Clinic, that are dated from July 2008 to present.  

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body; and the chondromalacia patella of the left knee.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the examination report should note review of the file.  

The examiner should specify the degrees of flexion and extension for each knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.
  
The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).  

The examiner should render specific findings as to the impact of the service-connected degenerative arthritis of the right knee, status-post arthroscopy with removal of loose body; and the chondromalacia patella of the left knee, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


